Name: 2003/632/EC: Commission Decision of 26 August 2003 amending Decision 2000/147/EC implementing Council Directive 89/106/EEC as regards the classification of the reaction-to-fire performance of construction products (Text with EEA relevance) (notified under document number C(2003) 2986)
 Type: Decision_ENTSCHEID
 Subject Matter: construction and town planning;  organisation of work and working conditions;  building and public works;  environmental policy;  consumption;  technology and technical regulations
 Date Published: 2003-09-03

 Avis juridique important|32003D06322003/632/EC: Commission Decision of 26 August 2003 amending Decision 2000/147/EC implementing Council Directive 89/106/EEC as regards the classification of the reaction-to-fire performance of construction products (Text with EEA relevance) (notified under document number C(2003) 2986) Official Journal L 220 , 03/09/2003 P. 0005 - 0006Commission Decisionof 26 August 2003amending Decision 2000/147/EC implementing Council Directive 89/106/EEC as regards the classification of the reaction-to-fire performance of construction products(notified under document number C(2003) 2986)(Text with EEA relevance)(2003/632/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 20(2) thereof,Whereas:(1) Commission Decision 2000/147/EC(3) established a classification system for the reaction-to-fire performance of construction products.(2) Following a review of certain product families, separate classes of reaction-to-fire performance should be established for linear pipe thermal insulation products.(3) Decision 2000/147/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/147/EC is amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 26 August 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ L 50, 23.2.2000, p. 14.ANNEXIn the Annex to Decision 2000/147/EC the following table is added:"Table 3 CLASSES OF REACTION-TO-FIRE PERFORMANCE FOR LINEAR PIPE THERMAL INSULATION PRODUCTS>TABLE>"